Citation Nr: 1028410	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  98-17 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1983 to December 
1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issue on appeal was last before the Board in September 2009 
when it was remanded for additional evidentiary development.  


FINDING OF FACT

The service-connected low back syndrome is manifested by 
complaints of pain, muscle spasms, no more than slight limitation 
of motion and, at times, some sensory disturbance in the left 
leg.  


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 20 percent 
for the service-connected low back syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 
3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2009); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
Board finds that the Veteran has been notified of the applicable 
laws and regulations which set forth the criteria for entitlement 
to an increased rating.  The discussions in November 2004, May 
2005, June 2006 and November 2008 VCAA letters have informed the 
Veteran of the information and evidence necessary to warrant 
entitlement to an increased rating for the service-connected low 
back disability.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met with 
regard to the increased rating claim.  The Board finds that all 
notice required by VCAA and implementing regulations was 
furnished to the Veteran and that no useful purpose would be 
served by delaying appellate review to send out additional VCAA 
notice letters.

In this case, the RO's decision came before complete notification 
of the Veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below.  Subsequent to 
the rating decision on appeal, the RO did provide notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the increased rating claim and the Veteran has had 
the chance to submit evidence in response to the VCAA letter.  
Under these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on the 
increased rating claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing any 
additional notification and/or development action, poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's VA medical records are in the file as well as the 
identified private medical records.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the increased rating claim.  The 
duty to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).

The RO provided the Veteran with appropriate VA examinations for 
the increased rating claim.  The reports of VA examinations 
conducted during the appeal period include the Veteran's 
subjective complaints as well as objective findings which are 
sufficient to evaluate the disability on appeal.  They include 
orthopedic and neurologic findings which are applicable to the 
pertinent diagnostic criteria.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the service-connected low back disability since the Veteran 
was last examined in 2009.  38 C.F.R. § 3.327(a).  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining VA examinations or opinions concerning the increased 
rating claim has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the Veteran as relevant to the issue.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the Veteran.

Rating criteria

In January 1997, the Veteran submitted a claim of entitlement to 
a rating in excess of 20 percent for his service-connected low 
back syndrome.  

Disability evaluations are determined by comparing a veteran's 
symptomatology with the criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular Diagnostic Code, the higher rating is assigned if the 
disability more closely approximates the criteria for the higher 
rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and an 
increase in the disability is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, the United States 
Court of Appeals for Veterans Claims held that "staged" ratings 
are appropriate for any increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were revised, and, effective 
September 26, 2003, the VA revised the criteria for rating all 
disabilities of the spine, including intervertebral disc 
syndrome.  As there is no indication that the revised criteria 
are intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new Diagnostic Codes, 
and to consider the revised criteria for the period beginning on 
the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-
2003 (2003).

Under Diagnostic Code 5292 as in effect prior to September 23, 
2003, a 10 percent evaluation is for assignment for slight 
limitation of motion of the lumbar spine, a 20 percent evaluation 
for moderate limitation and a 40 percent evaluation for severe 
limitation of motion.  

Under Diagnostic Code 5293 in effect prior to September 2002, a 
10 percent evaluation was for assignment for mild intervertebral 
disc syndrome and a 20 percent evaluation for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation was for assignment for severe intervertebral 
disc syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation was warranted for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, an absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, was rated 60 percent disabling.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5293.  

Diagnostic Code 5295 as in effect prior to September 23, 2003, 
provides for a 10 percent evaluation for a lumbosacral strain 
with characteristic pain on motion and a 20 percent evaluation 
for a lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent evaluation could be assigned for a severe 
lumbosacral strain with listing of the whole spine to the 
opposite side,  positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.   

Effective September 23, 2002, intervertebral disc syndrome (still 
rated under Diagnostic Code 5293) was to be evaluated by one of 
two alternative methods.  First, the disability could be rated on 
the basis of the total duration of incapacitating episodes over 
the previous 12 months.  Alternatively, it could be rated by 
combining under 38 C.F.R. § 4.25 separate evaluations for its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method resulted 
in the higher rating.  For purposes of evaluation under former 
Diagnostic Code 5293, an incapacitating episode is a period of 
acute signs and symptoms due to  intervertebral disc syndrome 
that requires bed rest prescribed by a physician, and chronic 
orthopedic and neurologic manifestations mean orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  

Effective September 26, 2003, the Diagnostic Code for 
intervertebral disc syndrome was renumbered 5243.  However, the 
criteria for rating all spine disabilities, to include 
intervertebral disc syndrome, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that  intervertebral disc syndrome is 
rated under the "incapacitating episode" methodology discussed 
above, or alternatively, under the General Rating Formula.  The 
formula provides that a rating of 10 percent is assignable for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees.  A rating of 20 percent 
is assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  A 40 
percent rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent rating 
is assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria are 
applied with and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 
4.71a, Plate V. 

Factual Background

On VA examination in July 1997, the Veteran reported sporadic 
pain in the low back, mostly at night, which was relieved by 
Motrin and Flexeril.  Physical examination revealed mild 
tenderness from L-1 to L-4 of the spine.  There was no scoliosis.  
Spasm of the paralumbar muscles was noted.  The range of motion 
of the spine was forward flexion to 90 degrees, backward 
extension of 30 degrees, left lateral flexion of 40 degrees and 
right lateral flexion of 30 degrees.  Rotation to the left was 16 
degrees and rotation to the right was 30 degrees.  Pain was felt 
at the low back on the left lateral flexion and rotation.  The 
pertinent diagnosis was chronic low back pain with no 
neurological deficit in the lower extremities.  

A VA neurological evaluation was conducted in June 1999.  The 
Veteran reported low back pain which was non-radiating.  There 
was no associated numbness or tingling.  He denied bowel or 
bladder complaints.  Physical examination revealed paraspinal 
tenderness in the lumbosacral region.  Sensory examination was 
normal.  The impression was degenerative changes of the 
lumbosacral spine.  

On VA examination in March 2004, the Veteran reported constant 
back pain.  He reported occasional numbness or radiating pain in 
his legs.  He denied bowel or bladder complaints.  He reported 
flares of pain 20 times per year which was precipitated by 
prolonged walking or lifting.  The Veteran's range of motion did 
not decrease during flares but his pain level increased.  There 
was no radiation of pain to the lower extremities.  Physical 
examination revealed forward flexion from 90 degrees; backward 
extension from 0 to 30 degrees; left and right lateral flexion 
from 0 to 30 degrees; and left and right lateral rotation from 0 
to 40 degrees.  The Veteran reported low back pain at the end of 
all motion.  Repetitive testing indicated that the forward 
flexion remained the same but extension improved 10 degrees.  
Left and right lateral flexion increased to 40 degrees but the 
pain level also increased ten degrees.  Threw was no weakness or 
fatigability.  There was objective evidence of painful motion 
with spasm.  There was no weakness.  There was no neurological 
deficit.  The pertinent diagnosis was chronic low back pain 
syndrome, mechanical.  

On VA examination in June 2005, the Veteran reported low back 
pain without radiation to the lower extremities but with 
occasional pain under the left knee when walking.  The pain was 
constant.  The Veteran was working in a bank at a desk job.  The 
range of motion of the thoracolumbar spine was forward flexion 
from 0 to 70 degrees and backward extension from 0 to 30 degrees.  
Left and right lateral flexion was from 0 to 30 degrees and left 
and right lateral rotation was from 0 to 30 degrees.  The Veteran 
reported pain in the lumbar spine at the end of all movements.  
Repeated motion testing revealed a decrease in the range of 
motion of 10 degrees and an increase in perceived pain.  There 
was no increase in weakness or fatigue but there was a mild 
increase in a lack of endurance.  Pain had the major impact on 
the range of motion.  There was objective evidence of painful 
motion and spasm.  No sensory deficit was noted.  The pertinent 
diagnosis was chronic low back pain.  The examiner opined that, 
functionally, the Veteran could not lift heavy things or perform 
repeated bending but he was independent in all activities of 
daily living.  

In September 2006, the Veteran sought treatment in an emergency 
room due to increased low back pain.  

In November 2006, the Veteran sought treatment for low back pain.  
The pain was reported to be steady and increasing.  He denied 
radiating pain and paresthesia.  Physical examination revealed 
severe back spasm and tenderness over the lumbosacral area.  
Trunk mobility was limited in flexion and side bending with pain.  

In July 2004, physical examination revealed point tenderness over 
the spine and diminished active range of motion due to pain.  

In October 2007, the Veteran reported constant low back pain and 
also recent pain shooting down the left hip and into the left leg 
as well as paresthesia in the left leg.  He denied weakness or 
bowel or bladder trouble.  

In November 2007, the Veteran reported low back pain which was 
constant, achy and dull.  He also reported electrical feelings 
shooting down to the left thigh and numbness in the left thigh.  
He denied tingling or bowel or bladder incontinence.  He was to 
see a neurologist.  The pain was likely sciatica.  

In February 2008, it was noted that the Veteran had chronic low 
back pain without radiculopathic symptoms and no ataxia or 
weakness.  

In April 2009, the Veteran reported a constant, achy low back 
pain and electrical feelings shooting down his left thigh and 
left thigh numbness.  He denied tingling and bowel or bladder 
problems.  

On VA examination in October 2009, the Veteran reported constant 
low back pain that would occasionally radiate to his left thigh.  
He reported frequency urinating for the past two years and weaker 
erections for the past three years.  He was unemployed but had 
been a banker.  The Veteran denied incapacitating episodes 
requiring bed rest authorized by a physician.  He reported left 
thigh numbness.  He denied hospitalizations.  The examiner opined 
that the functional effects on mobility would be mild, the 
functional effects on activities of daily living were none and 
the functional effects on the Veteran's occupation would be mild 
as the Veteran was a non-driving dispatcher.  The range of motion 
of the thoracolumbar spine was forward flexion from 0 to 70 
degrees; extension from 0 to 30 degrees; left and right lateral 
flexion from 0 to 30 degrees and left and right lateral rotation 
from 0 to 30 degrees.  Tenderness was present in the bilateral 
paraspinal muscles and the lumbar spine at L4-S1.  No ankylosis 
was present.  No additional loss of motion was demonstrated after 
repetitive use.  No intervertebral disc syndrome was found.  The 
diagnosis was lumbar L4-L5 radiculopathy, disc herniations L4-L5 
and right foraminal impingement L4-L5.  It was the examiner's 
opinion that the Veteran's complaints related to his low back 
were causing mild to moderate functional impairment at the time 
of the examination.  

Analysis

The Board finds that an increased rating is not warranted for the 
service-connected low back disability when it is evaluated under 
the prior version of Diagnostic Code 5292.  

At the time of the July 1997 VA examination, physical examination 
demonstrated that the Veteran had full range of motion for 
forward flexion at 90 degrees and full range of motion for 
backward extension of 30 degrees.  The Veteran actually had 
greater than normal motion for left lateral flexion at 40 degrees 
and full right lateral flexion at 30 degrees.  There was 
diminished motion to approximately half of the normal range for 
rotation to the left at 16 degrees out of a normal 30 degrees.  
The Veteran also had full range of motion for rotation to the 
right at 30 degrees.  There was no finding that there was 
additional limitation of motion due to pain on use or during 
flares.  There is no indication that the greater than normal 
range of motion for left lateral flexion was due, in any way, to 
any pathology associated with the service-connected back 
disability.  See 38 C.F.R. § 4.45.  Based on full range of motion 
(or greater) of the back being found on all pertinent parameters 
except for left rotation, the Board finds this symptomatology 
more nearly approximates slight limitation of motion under 
Diagnostic Code 5292.  

At the time of the March 2004 VA examination, physical 
examination revealed that the Veteran had full range of motion 
for forward flexion at 90 degrees and full range of motion for 
backward extension of 30 degrees.  There was full left and right 
lateral flexion at 30 degrees.  The range of motion for left and 
right lateral rotation was actually greater than normal at 40 
degrees.  Repetitive testing documented that the range of motion 
for forward flexion remained the same but extension and left and 
right lateral flexion increased 10 degrees.  The pain level for 
the flexion also increased 10 degrees after repetitive testing.  
There is no indication that the greater than normal range of 
motion rotation noted at the time of this examination was due, in 
any way, to any pathology associated with the service-connected 
back disability.  See 38 C.F.R. § 4.45.  The Board finds this 
symptomatology more nearly approximates a noncompensable 
evaluation under Diagnostic Code 5292 as the range of motion of 
all parameters was equal to or greater than the norm.  

At the time of the June 2005 VA examination, physical examination 
revealed that forward flexion was limited to 7/9 of normal at 70 
degrees and full range of motion for backward extension, left and 
right lateral flexion and left and right lateral rotation.  
Repetitive testing was interpreted as indicating that there was a 
decrease of 10 degrees of motion.  This would indicate that the 
range of motion for forward flexion would be 2/3 of normal 
(60/90), and backward extension, left and right lateral flexion 
and left and right lateral rotation would be 2/3 of normal 
(20/30).  The Board finds this level of impairment more nearly 
approximates slight limitation of motion of the lumbar spine 
under Diagnostic Code 5292.  

At the time of the most recent VA examination in October 2009, 
the range of motion for forward flexion was 7/9 of normal and the 
range of motion for backward extension, lateral flexion and 
lateral rotation were all full.  It was determined at that time 
that no additional limitation of motion was demonstrated on 
repetitive use.  Based on this symptomatology, the Board finds 
this level of impairment more nearly approximates slight 
limitation of motion of the lumbar spine under Diagnostic Code 
5292.  

The Board finds that an increased rating is not warranted when 
the service-connected back disability is evaluated under the 
version of Diagnostic Code 5293 in effect prior to September 23, 
2002.  There was no evidence of severe intervertebral disc 
syndrome with recurrent attacks and little intermittent relief.  
At most, the Veteran's low back disability reflected moderate 
symptomatology warranting a 20 percent evaluation.  Although the 
Veteran reported chronic back pain and occasional muscle spasm 
was noted, the evidence does not show pronounced symptoms.  There 
is no evidence of absent ankle jerk.  In October 2007, ankle jerk 
was noted to be depressed but not absent.  The left leg 
symptomatology, first reported beginning in 2007 is sensory in 
nature without any attendant loss of function of the extremity 
reported by the Veteran.  Prior to 2007, examinations resulted in 
findings that there were no neurological deficits in the lower 
extremities.  Likely sciatica was noted in November 2007, but 
there is no other medical evidence which includes an assessment 
of sciatica.  The most recent evidence of record in the form of 
the October 2009 VA examination specifically indicated that no 
intervertebral disc syndrome was found.  The Board finds this 
symptomatology more nearly approximates moderate intervertebral 
disc syndrome under Diagnostic Code 5293 in effect prior to 2002.  
A rating in excess of 20 percent is not warranted.  

The Board finds that an increased rating is not warranted when 
the service-connected back disability is evaluated under prior 
Diagnostic Code 5295.  No medical evidence of record includes any 
reference to a positive Goldthwaite's sign.  While there is 
evidence of osteoarthritis changes in the lumbar spine as set out 
in a June 2005 CT examination, there is no indication that this 
symptomatology is accompanied by a loss of lateral motion.  
Physical examinations have consistently demonstrated that the 
Veteran is able to perform lateral motion and there is no 
indication that there is marked limitation of motion of forward 
bending as set out above under the Board's analysis of the claim 
under Diagnostic Code 5292.  There is no evidence of abnormal 
mobility on forced motion.  As set out above, it has been 
determined that the Veteran had greater than normal range of 
motion at times, this motion has not been attributed to any back 
pathology nor has any health care provider determined that the 
greater than normal movement is abnormal for this Veteran in any 
way.  The Board finds that the service-connected low back 
disability warrants, at most, a 20 percent evaluation under this 
Diagnostic Code based on the presence of muscle spasm.  

The Board finds that an increased rating is not warranted for the 
service-connected back disability when it is evaluated under 
Diagnostic Code 5293 which was effective as of September 2002.  
The Board finds there is no evidence of record of the presence of 
incapacitating intervertebral disc episodes.  Nowhere in the 
claims file is there documentation that a health care 
professional has prescribed bed rest for treatment of the 
Veteran's back disability.  In September 2006, the Veteran sought 
treatment in an emergency room for back pain.  The disposition 
was that he was discharged to home.  There is no indication in 
this clinical record that the Veteran was prescribed any bed rest 
for treatment of his back.  A clinical record dated in November 
2006 indicates the Veteran reported he had had visited an 
emergency room a couple of times for back pain but did not 
indicate he was prescribed bed rest.  The treatment plan 
consisted of physical therapy twice per week for four weeks.  At 
the time of the October 2009 VA examination, it was determined 
that there had been no incapacitating episodes of back pain in 
the prior twelve months.  The Veteran has not alleged 
incapacitating episodes in any of his statements submitted in 
support of his claim.  

As there is no evidence of any incapacitating episodes as defined 
by VA regulation, under the changed criteria for evaluation of 
intervertebral disc syndrome, the low back disorder must be rated 
on the basis of its chronic orthopedic and neurological 
manifestations.  The September 2002 change did not impact the 
other codes for rating spine pathology.  Under the Code a slight 
limitation of lumbar motion warranted a 10 percent rating, a 
moderate limitation of lumbar motion warranted a 20 percent 
rating, and a severe limitation of lumbar motion warranted a 40 
percent rating.  38 C.F.R.  § 4.71a, Diagnostic Code 5292.  The 
analysis set out above with regard to Diagnostic Code 5292 
indicates that, during the appeal period, the service-connected 
low back disability was manifested by no more than slight 
limitation of motion of the lumbar spine.  With regard to 
neurological manifestations, the Board notes that with 
consideration of the evidence of record dated prior to October 
2007, there was no competent evidence of any neurological 
manifestations.  The examiner who conducted the July 1997 VA 
examination found there were no neurological deficits of the 
lower extremities or any neurological manifestations.  The VA 
neurological evaluation conducted in June 1999 indicated that the 
Veteran denied all pertinent neurological complaints and no 
neurological diagnosis was made.  The Veteran denied associated 
numbness or tingling or bowel or bladder complaints.  At the time 
of the March 2004 VA examination, the Veteran reported occasional 
numbness or radiating pain into the legs but denied bowel or 
bladder complaints.  However, the examiner who conducted the 
March 2004 spine examination specifically found that there was no 
neurological deficit present.  The examiner who conducted the 
June 2005 VA examination determined that no sensory deficit was 
noted.  The Veteran reported low back pain without radiation but 
with pain in the knee.  No neurological problem was diagnosed.  
In November 2006, the Veteran denied radiating pain or 
paresthesia.  In October 2007, the Veteran reported recent pain 
shooting down the left hip and into the left leg with paresthesia 
in the left leg but denied weakness or bowel or bladder trouble.  
In November 2007, the Veteran reported electric feelings shooting 
down the left thigh and left thigh numbness but denied tingling 
or bowel or bladder incontinence.  It was thought the pain was 
likely sciatica and he was to see a neurologist.  However, in 
February 2008, the Veteran denied radiculopathic symptoms.  In 
April 2009, the Veteran again reported electrical feelings 
shooting down his left thigh and left thigh numbness but denied 
tingling or bowel or bladder problems.  At the time of the most 
recent VA examination in October 2009, the Veteran reported low 
back pain with occasional radiation to the left thigh.  He 
reported urinary frequency for the past three years and left 
thigh numbness.  The examiner determined that there was no 
intervertebral disc syndrome but did diagnosed lumbar 
radiculopathy.  The Board finds the left leg symptomatology 
reported, beginning in 2007, consists of reports of sensory 
disturbance such as electrical feelings or numbness in the left 
thigh without any additional reports of disability such as loss 
of function of the thigh.  The reports of urinary frequency were 
not linked to the service-connected back disability by the 
examiners.  The Board finds the left thigh symptomatology is 
appropriate to be evaluated by analogy under Diagnostic Code 8520 
as, at most, mild impairment of the sciatic nerve.  Mild 
impairment of the sciatic nerve under Diagnostic Code 8520 
warrants a 10 percent rating.  When a 10 percent rating under 
Diagnostic Code 8520 is combined under 38 C.F.R. § 4.25 with a 10 
percent rating under Diagnostic Code 5292 for slight limitation 
of motion of the low back, the resulting disability evaluation is 
19 which is rounded up to 20 percent.  This evaluation has 
already been assigned by the RO prior to 2007.  An increased 
rating is not warranted based upon chronic orthopedic and 
neurological manifestations.  The Board notes the RO assigned 
separate 10 percent evaluations under Diagnostic Code 8520, 
effective from June 2005, for both right and left leg 
radiculopathy.  Significantly, the Board finds no evidence of 
record upon which the separate evaluation of 10 percent for right 
leg radiculopathy was assigned.  The Veteran has not reported any 
symptomatology associated with the right leg and none was noted 
in the medical evidence.  The Board finds no reason to combine a 
separate evaluation for the right leg symptomatology with the 
left leg symptomatology and the low back symptomatology.  

The Board finds that an increased rating is not warranted for the 
service-connected low back disability when it is evaluated under 
the current rating criteria for evaluation of intervertebral disc 
syndrome, Diagnostic Code 5243.  As set out in the preceding 
paragraph, there is no evidence of record of the presence of any 
incapacitating episodes of intervertebral disc syndrome.  
Furthermore, the symptomatology associated with the service-
connected low back does not warrant an increased rating under the 
General Rating Formula for Diseases and Injuries of the Spine.  
In order to grant a greater than 20 percent evaluation for the 
service-connected back disorder under this criteria, the Board 
must find evidence of restriction in forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable or 
unfavorable ankylosis of the thoracolumbar spine.  There is no 
competent evidence of record of the presence of any type of 
ankylosis of the low back.  While there is some evidence of some 
limitation of motion, there is no indication that the Veteran is 
unable to move his low back.  The Veteran has not alleged such a 
fact pattern.  Furthermore, there is no competent evidence of 
record documenting that the range of motion of the Veteran's low 
back forward flexion is restricted to 30 degrees or less.  The 
three times the range of motion of the spine was measured, in 
degrees, subsequent to the change in regulations was in March 
2004 when forward flexion was accomplished to 90 degrees (with no 
additional loss upon repetitive testing), in June 2005 when 
forward flexion was accomplished to 70 degrees (or 60 degrees 
upon repetitive testing) and in October 2009 when forward flexion 
was accomplished to 70 degrees (with no additional loss upon 
repetitive testing).  Even when pain on use or during flares is 
considered, the symptomatology associated with the service-
connected back does not equate to restriction in the range of 
motion of forward flexion to 30 degrees or less.  The Veteran has 
not alleged such a fact pattern.  

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture such 
that the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's low back disability 
with the established criteria found in the rating schedule for 
this disability shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology (i.e., 
pain, limitation of motion and sensory disturbance).  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disability's manifestations have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  There is no evidence of record that indicates that 
the service-connected low back disability is productive of marked 
occupational impairment.  The Veteran has apparently maintained 
employment during the entire appeal period and there is no 
indication that this employment is marginal.  Furthermore, there 
is no evidence of record documenting that the Veteran was 
frequently hospitalized for the service-connected disability 
during the appeal period.  While the Veteran sought treatment in 
the emergency room on two occasions, there is no evidence of 
record indicating that he was ever hospitalized for his low back 
during the appeal period.  Accordingly, further consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case. 

In determining whether a higher rating is warranted for the 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against a rating in excess of 20 
percent for the service-connected low back disability at any time 
during the appeal period.  A staged rating is not warranted.  


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


